DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHULER (US 2010/0066170).
 	Regarding claim 1, SCHULER discloses a load management system for managing loads present in a power distribution grid (abstract; ¶ 0016, 0120), said load management system comprising: 
 	a control unit (analog control unit shown in Fig. 4, or digital control unit as shown in Fig. 5) and at least two current transformers (labeled ‘CT’ in Fig. 1; 52, Figs. 4 and 5) that are each connected to the control unit by a signal cable (¶ 0079, 0086, 0090, 0092, 0130), 
 	wherein a first current transformer of the at least two current transformers is arranged in the power distribution grid such that said first current transformer is configured for measuring a current level that is dominant in a grid connecting line of the power distribution grid (¶ 0069; e.g., current is measured from “Mains” as shown in Fig. 1), which grid connecting line is connected to a power supply company (¶ 0003, 0005-0011), and 
 	wherein a second current transformer of the at least two current transformers is arranged in the power distribution grid such that said second current transformer is configured for measuring a current level that is dominant in a power line of the power distribution grid, which power line feeds at least one charging station of the power distribution grid (¶ 0091, 0100; e.g., current is measured to the variable load 24a as shown in Fig. 1, wherein the variable load is a vehicle battery charger).
 	Regarding claim 2, SCHULER discloses at least one third current transformer is arranged in the power distribution grid such that said third current transformer is configured for measuring a current level that is dominant in a supply line for the power distribution grid, which supply line is connected to a power-generating device of the power distribution grid (¶ 0090).
 	Regarding claim 3, SCHULER discloses the control unit comprises a voltage measuring device configured for measuring a voltage that is present on a current phase of the grid connecting line (¶ 0018).
 	Regarding claim 4, SCHULER discloses the current transformers are analog current transformers (¶ 0017, 0076).
 	Regarding claim 5, SCHULER discloses the control unit furthermore comprises a communication module for wired communication and/or for communication by way of radio signals (¶ 0023).
 	Regarding claim 6, SCHULER discloses the second current transformer is an internal current transformer inside the charging station, wherein measurement data obtained by the second current transformer are transmittable to the communication module of the control unit, by way of Powerline Communication (¶ 0092-0095, 0100).
 	Regarding claim 7, SCHULER discloses in a load management system for managing loads present in a power distribution grid (abstract; ¶ 0016, 0120), said load management system including a control unit (analog control unit shown in Fig. 4, or digital control unit as shown in Fig. 5) and at least two current transformers (labeled ‘CT’ in Fig. 1; 52, Figs. 4 and 5), which are each connected to the control unit by a signal cable (¶ 0079, 0086, 0090, 0092, 0130), wherein a first current transformer of the at least two current transformers is arranged in the power distribution grid such that said first current transformer is configured for measuring a current level that is dominant in a grid connecting line of the power distribution grid (¶ 0069; e.g., current is measured from “Mains” as shown in Fig. 1), which grid connecting line is connected to a power supply company (¶ 0003, 0005-0011), wherein a second current transformer of the at least two current transformers is arranged in the power distribution grid such that said second current transformer is configured for measuring a current level that is dominant in a power line of the power distribution grid, which power line feeds at least one charging station of the power distribution grid (¶ 0091, 0100; e.g., current is measured to the variable load 24a as shown in Fig. 1, wherein the variable load is a vehicle battery charger), a method for controlling the load management system comprises: 
 	continuously measuring the current level that is dominant in the grid connecting line by way of the first current transformer (¶ 0079: a current sensor 52, in this implementation a split-core sensor 52, senses the current flowing through the distributor 22 to the plurality of load circuits 24); and 
 	reducing a charging current of the charging station if the current level measured in the grid connecting line is above a predetermined first threshold value (¶ 0008, 0047, 0084: The implementation is effectively calculating maximum permissible current flow "f" to the variable load circuit 24.sub..alpha… This implementation provides a limit signal that reacts to the step changes in current flow in the distributor 22).
 	Regarding claim 10, SCHULER discloses increasing the charging current of the charging station when the current level measured in the grid connecting line is below a predetermined second threshold value (¶ 0008, 0047, 0084).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHULER as applied to claims 1-7 and 10 above, and further in view of KANO (US 2018/0026455).
	Regarding claim 8, SCHULER discloses the method as applied to claim 7 but fails to disclose deactivating the charging station when the charging current is below a predetermined minimum charging current. KANO discloses deactivating the charging station when the charging current is below a predetermined minimum charging current (¶ 0015). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include deactivating the charging station as recited in order to prevent battery overcharging.
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHULER as applied to claims 1-7 and 10 above, and further in view of NOVAK (US 2015/0102775).
 	Regarding claim 9, SCHULER discloses the method as applied to claim 7 but fails to disclose reducing the charging current of the charging station and/or disconnecting the charging station when an electricity tariff that applies to the grid connecting line is a peak tariff. NOVAK discloses reducing the charging current of the charging station and/or disconnecting the charging station when an electricity tariff that applies to the grid connecting line is a peak tariff (¶ 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include reducing the charging current of the charging station and/or disconnecting the charging station as recited in order to reduce charging cost.
	Regarding claim 11, SCHULER as modified by NOVAK teaches further increasing the charging current of the charging station when an electricity tariff that applies to the grid connecting line is an off-peak tariff (NOVAK, ¶ 0028).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHULER as applied to claims 1-7 and 10 above, and further in view of BHANDARI (WO 2010/045790 A1).
 	Regarding claim 12, SCHULER discloses the method as applied to claim 7 but fails to disclose the control unit reads a ripple-control signal that is modulated on the current provided by way of the grid connecting line in order to determine whether an electricity tariff that applies to the grid connecting line is an off-peak tariff or a peak tariff. BHANDARI discloses the control unit reads a ripple-control signal that is modulated on the current provided by way of the grid connecting line in order to determine whether an electricity tariff that applies to the grid connecting line is an off-peak tariff or a peak tariff (“Ripple Control”, pages 9-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the ripple-control signal in order to reduce charging cost.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        December 2, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 2, 2022